IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43541

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 541
                                               )
       Plaintiff-Respondent,                   )   Filed: May 18, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
NICHOLAS ADRIAN ROMO,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Judgment of conviction and sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Nicholas Adrian Romo pleaded guilty to trafficking in methamphetamine, Idaho Code
§ 37-2732B(a)(4), grand theft by possession of stolen property, I.C. §§ 18-2403(4), -2407(1), -
2409, and unlawful possession of a firearm, I.C. § 18-3316, along with a persistent violator
enhancement.    The district court imposed a unified twenty-year sentence, with six years
determinate, for the trafficking in methamphetamine charge with the persistent violator
enhancement, a unified seven-year sentence, with two years determinate, for the grand theft
charge, and a unified five-year sentence, with one year determinate, for the unlawful possession
of a firearm charge, with all sentences to run concurrently. Romo appeals, contending that his
sentences are excessive.

                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Romo’s judgment of conviction and sentences are affirmed.




                                                   2